By the Court,

Bailey, J.
There is hut a single point in this case calling for judicial animadversion, namely, as to the admissi-. bility of the written contract between the railway company and Samuel Hallett & Co., against the objection of the plaintiff below, who is now plaintiff in error.
The contract tended to show that the work and labor done, and the material and money furnished by plaintiff, as alleged, were done and furnished for Hallett & Co., the contractors, and not for the defendant corporation.
Though not conclusive on the point, it certainly was competent evidence for that purpose, to go before the jury, and we think the court did not err in admitting it.
It tended directly to rebut the allegations in the plaintiff’s petition, and was, therefore, clearly admissible under the general denial.
The judgment of the court below is, therefore, affirmed.
All the justices concurring.